Citation Nr: 0833828	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-35 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1951 to January 
1953 and from October 1954 to August 1958.  He received 
various decorations evidencing combat including the Combat 
Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
that, in pertinent part, denied service connection for 
hypertension.  In December 2006, the veteran testified at a 
Travel Board hearing at the RO.  In May 2007, the Board 
remanded this appeal for further development.  

By way of a June 2008 RO decision (issued in a supplemental 
statement of the case), the RO denied service connection for 
hypertension, to include as secondary to service-connected 
PTSD.  Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Board observes that the December 2003 RO decision (noted 
above) also denied service connection for bilateral hearing 
loss and for tinnitus.  The veteran filed a notice of 
disagreement in February 2004 and a statement of the case was 
issued in August 2004.  The record does not reflect that a 
timely substantive appeal has been submitted as to those 
issues.  Thus, the Board does not have jurisdiction over 
those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDING OF FACT

The veteran's current hypertension began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by his service-
connected PTSD.  



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and is not 
proximately due to or the result of service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2003, a rating 
decision in January 2004, a statement of the case in August 
2004, correspondence in March 2006, and correspondence in May 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a June 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as hypertension, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran is service-connected for PTSD.  He contends that 
he has hypertension that is related to service, or, more 
specifically, that is related to his service-connected PTSD.  

As noted above, the veteran had active service from April 
1951 to January 1953 and from October 1954 to August 1958.  
His DD-214 for his first period of service indicates that he 
received various evidencing combat including the Combat 
Infantry Badge.  His DD-214 for his second period of service 
indicates that he received the Combat Medical Badge.  The 
veteran is not specifically alleging that he incurred 
hypertension during combat.  See 38 U.S.C.A. § 1154(b) (West 
2002).  

The veteran's service medical records for both of his periods 
of service are essentially unavailable and were reportedly 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The few available service medical records 
show no complaints, findings, or diagnoses of hypertension or 
any elevated blood pressure readings.  As to the veteran's 
first period of service from April 1951 to January 1953, a 
March 1951 pre-induction examination report noted a blood 
pressure reading of 122/80.  There were notations that the 
veteran's heart and vascular system were normal.  The January 
1953 separation examination report related a blood pressure 
reading of 118/50 and also included notations that the 
veteran's heart and vascular system were normal.  As to the 
veteran's second period of service from October 1954 to 
August 1958, the July 1958 separation examination report 
indicated a blood pressure reading of 130/68.  There were 
notations that the veteran's heart and vascular system were 
normal at that time.  The service medical records do not 
specifically show treatment for PTSD.  

There is no evidence of hypertension in the year after the 
veteran's periods of service, or for many years later.  The 
first post-service evidence of record of hypertension is in 
March 1999, decades after the veteran's periods of service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

A March 1999 private treatment entry from E. J. Green, M.D., 
noted that the veteran's blood pressure reading was 138/84.  
The assessment was hypertension.  A September 1999 entry 
reported that the veteran had suffered problems with 
hypertension for which he had been followed.  The assessement 
included hypertension.  

Subsequent post-service private and VA treatment records, 
including VA examination reports, show treatment for 
disorders including hypertension.  The veteran also received 
treatment for PTSD.  

A November 2003 VA hypertension examination report noted that 
the veteran's medical records were not available for review.  
The veteran stated that he had been diagnosed with essential 
hypertension since the early 1970s.  He indicated that he had 
been on medication ever since that time, but that it had been 
changed from time-to-time.  He reported that the current 
pills that he was taking had controlled his blood pressure 
fairly well.  It was noted that the veteran denied any 
complications of blood pressure, but that he had a mild 
history of anxiety and depression that had improved with 
treatment.  The diagnosis was essential hypertension, fairly 
well controlled on current medication.  The examiner 
commented that no complications of the veteran's hypertension 
were clinically noted at that time.  

A May 2008 VA hypertension examination report indicated that 
the veteran was in the Army from 1951 to 1953, that he re-
entered the Air Force from 1954 to 1958, and that he served 
as a medic during both periods of service.  It was noted that 
the veteran had a history of hypertension with an onset in 
1969 or 1970.  The examiner stated that the medical record 
documentation supported that the veteran had hypertension 
since 1999.  It was further noted that the veteran was in his 
sixties when the condition was diagnosed and that it was 
consistent with age.  The examiner indicated that the veteran 
denied any headaches, dizziness, lightheadedness, or syncopal 
episodes.  The veteran's blood pressure had been monitored 
for an extended time.  It was reported that the veteran was 
eventually started on medication.  The examiner noted that 
the veteran's blood pressure was found after his service 
time.  The examiner indicated that the veteran presently 
complained of occasional dizziness as well as a dry cough 
associated with Lisinopril.  It was noted that the veteran 
denied that he had any chest pains.  The diagnosis was 
essential hypertension, controlled with medication.  The 
examiner indicated that there were no objective residuals at 
that time.  The examiner commented that regarding the 
veteran's essential hypertension being caused by or 
aggravated by his service-connected PTSD, he "[could] not 
resolve the issue without restoring to mere speculation."  

The Board observes that the medical evidence does not suggest 
that the veteran's current hypertension is related to either 
of his periods of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's current hypertension began 
years after service, without relationship to any incident of 
service.  Additionally, the probative medical evidence fails 
to indicate that the veteran's current hypertension was 
caused or worsened by his service-connected PTSD.  

As noted above, the first actual diagnosis of record of 
hypertension is in March 1999, decades after the veteran's 
periods of service.  Additionally, the Board observes that 
the November 2003 and May 2008 VA hypertension examination 
reports indicated that the veteran reported hat his 
hypertension began in 1969 or 1970, which was also many years 
after his periods of service.  In the May 2008 VA examination 
report, the examiner commented that he could not resolve the 
issue of whether the veteran's hypertension was caused by or 
aggravated by his service-connected PTSD without resorting to 
mere speculation.  The Board notes that there is simply no 
evidence of record indicating any relationship between the 
veteran's hypertension and his periods of service or his 
service-connected PTSD.  

The veteran has alleged that his current hypertension had its 
onset during his periods of service or, more specifically, 
that it is related to his service-connected PTSD.  However, 
the veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the veteran's hypertension began many years after his 
periods of service, was not caused by any incident of 
service, and is not proximately due to or the result of his 
service-connected PTSD.  The Board concludes that neither 
direct nor secondary service connection for hypertension is 
warranted.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


